                                                                                                       FILED
                                                                                              2019 Dec-05 PM 02:52
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

    RICKEY D. ODOM,                              )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )    Case No. 1:19-cv-01006-LSC-JHE
                                                 )
    WILLIAM VALERY,                              )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION
         On November 4, 2019, the magistrate judge entered a report recommending

that this action be dismissed without prejudice for failure to prosecute. (Doc. 9).

There has been no response to the report and recommendation.1

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED.                               This action is

therefore due to be dismissed without prejudice for failure to prosecute.

         A Final Judgment will be entered.




1
  The service copy of the report and recommendation mailed to the plaintiff at the Clay County
Detention Center has been returned by the Postal Service as undeliverable. (Doc. 10). On the
complaint form completed and signed by the plaintiff, he was advised of his responsibility to keep
the court apprised of his correct current address and was warned that failure to do so could result
in dismissal of this action.
DONE and ORDERED on December 5, 2019.



                           _____________________________
                                  L. Scott Coogler
                            United States District Judge
                                                       160704




                          2
